Title: To Alexander Hamilton from Henry Knox, 17 November 1794
From: Knox, Henry
To: Hamilton, Alexander


Philadelphia 17 Novr 1794
My dear sir
By the arrangement of the New Contract, a Commissary will be required. I know not of any person in whose integrity I would have more confidence than Major I Craig of Fort Pitt provided he would repair to Fort Washington. Will you consider of this point, and if you approve, will you offer it to him? No time can be lost upon this subject.
Mr Jay will satisfactorily arrange all the points of dispute between Great Britain & the US. How happy are we! His communications are to the 14th Sept.
Yours affectionly
Colo Hamilton
